Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

1.	Claims 1-20 are allowable subject matter over the prior art Yang (US 2021/0076241).

2.	Claim 1 discloses a channel measurement method that includes receiving one or more precoded reference signals, wherein the one or more precoded reference signals are obtained by precoding one or more reference signals based on K angle vectors and  generating first indication information, wherein the first indication information is used to indicate at least one delay vector and P weighting coefficients corresponding to P angle-delay pairs, the at least one delay vector and the P weighting coefficients are determined based on the one or more precoded reference signals, each of the P angle-delay pairs comprises one of the K angle vectors and one of the at least one delay vector, and the P angle-delay pairs and the P weighting coefficients are used to determine a 
precoding matrix, wherein both P and K are positive integers. P and K are greater than or equal to 1, and sending the first indication information. While Yang discloses a channel measurement method and/or 

3.	Claim 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A KASSA whose telephone number is (571)270-5253.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


ZEWDU A. KASSA
Examiner
Art Unit 2637



/ZEWDU A KASSA/Primary Examiner, Art Unit 2637